Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-20 are pending in the application.
Response to Election
3.	Applicant's election with traverse of Species I (Claims 1-9) in the reply is acknowledged.  The traversal is on the ground(s) that Applicant respectfully disagrees with this characterization of the claims and figures.  This is not found persuasive because Spices I has the different embodiment or figure to other Species II and III. For example, the embodiment or Fig. 7C of Species I “the first conductive feature having a main portion, a first pad portion extending from a first side of the main portion, and a second pad portion extending from a second side of the main portion, the first pad portion being over and electrically connected to the first source/drain region of the first pull-up transistor, the second pad portion being over and electrically connected to the second source/drain region of the second pull-up transistor, the first pad portion and the second pad portion each having a first width, the main portion having a second width, the first width being less than the second width” while the embodiment or Fig. 6A of the Species II and III has different limitations such as a first via and a second via having a first width and a second width, respectively, the first width being greater than the second width and including additional limitation wherein the first via is separated from the second via by a first distance, the first distance being in a range of 70 nm to 90 nm.”. In Species II, the first via and the second via connecting to a first pull-up transistor and a first pull-down transistor, respectively, while in Species III, the first via and the second via connecting to a pull-up transistor and a pass-gate transistor, respectively.
	
	Therefore, the different search and consideration are required from another for the different embodiments or figures. Claims 10-20 are withdrawn from further consideration.
	Claims 4-5 and 9 are also withdrawn from further consideration. Because claims 4 and 5 are belonged to Species 2 and claim 9 is belonged to Species 3 in its parent case.
	However, claims 4-5 and 9 will be rejoined when its independent claim 1 is allowed. 
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
4. 	It is noted that the claims 10-15 of U.S. Patent No. 10930590 are not original claims in its restricted original claims. Therefore, the nonstatutory double patenting rejection shown below is proper.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-3 and 6-7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-11 and 13-15 of U.S. Patent No. 10930590. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims of the examined application are anticipated and the same scope of invention by claims of the reference such as a device comprising: a substrate having a first p-type well region, a second p-type well region, and a n-type well region disposed between the first p-type well region and the second p-type well region; a first pull-up transistor in the n-type well region, the first pull-up transistor comprising a first source/drain region; a second pull-up transistor in the n-type well region, the second pull-up transistor comprising a second source/drain region; and a first conductive feature electrically connected to a power supply voltage node, the first conductive feature having a main portion, a first pad portion extending from a first side of the main portion, and a second pad portion extending from a second side of the main portion, the first pad portion being over and electrically connected to the first source/drain region of the first pull-up transistor, the second pad portion being over and electrically connected to the second source/drain region of the second pull-up transistor, the first pad portion and the second pad portion each having a first width, the main portion having a second width, the first width being less than the second width.
Claim 3 of examined application are obvious over the claims of reference because the claim seems to differ because the claim seems to differ from the reference in that the claimed invention of the examined application recites fourth to seventh conductive features connecting to first and second gates of the first and second pass-gate transistors and connecting to ground and source and drain regions of the pull-down transistors. However, it would be obvious that there must be the conductive features over and electrically connected to the first and second gates and the drain/source regions of the first and second pull-down transistors. See Figs. 2 and 6A of the reference.
Claim 3 of examined application are obvious over the claims of reference because the claim seems to differ because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the first dielectric layer surrounds each of the sixth conductive feature, and the seventh conductive feature while the claims 11 and 15 of the reference claimed the first and second dielectric layer. Therefore, the sixth and seventh conductive features must be surrounded by the dielectric layer.
Claims 6 and 7 recite column and row decoders connecting to second to fifth conductive features which are inherent in the memory device. For example, Figs. 1 and 8A-8B of the reference disclose these limitations. Also see paragraphs 28 and 31 of by Liaw US Pub. No. 20070235765 for these limitations.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, and 6-7are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by  Liaw US Pub. No. 20070235765.
	As per claim 1, Figs. 1-2B of Law are directed to a device comprising: a substrate having a first p-type well region, a second p-type well region, and a n-type well region (270) disposed between (encircling, par. 27, Fig. 2) the first p-type well region and the second p-type well region; a first pull-up transistor (PU-1) in the n-type well region, the first pull-up transistor comprising a first source/drain region (source, par. 22); a second pull-up transistor (PU-2) in the n-type well region, the second pull-up transistor comprising a second source/drain region (source, par. 22); and a first conductive feature (246, par. 28) electrically connected to a power supply voltage node (VCC), the first conductive feature having a main portion (a vertical 246), a first pad portion (a portion connecting to 251, par. 29, Fig. 2B) extending from a first side of the main portion, and a second pad portion (a portion connecting to 252, par. 29, Fig. 2B) extending from a second side of the main portion, the first pad portion being over and electrically connected to the first source/drain region of the first pull-up transistor, the second pad portion being over and electrically connected to the second source/drain region of the second pull-up transistor, the first pad portion and the second pad portion each having a first width (Fig. 2B), the main portion having a second width (Fig. 2B), the first width (having almost 251 or 252, Fig. 2B) being less than the second width (Fig. 2B).
	As per claim 6, Figs. 1 and 2C of Liaw disclose further comprising: a row decoder (this feature is inherent in a memory device for selecting a word line) electrically connected to each of the fourth conductive feature (241, par. 31) and the fifth conductive feature (243, par. 31).
	As per claim 7, Figs. 1 and 2B of Liaw disclose further comprising: a column decoder (this feature is inherent in a memory device for selecting a bit line) electrically connected to each of the second conductive feature (242, par. 28) and the third conductive feature (244, par. 28).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
11.	Claims 2-3 and 8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Liaw US Pub. No. 20070235765 in view of Liaw US Pub. No.  20130258759.
	As per claims 2-3, Fig. 2A of Liaw ‘765 discloses further comprising: a first pass-gate transistor (PG-1) in the first p-type well region, the first pass-gate transistor comprising a third source/drain region (source, par. 25); a second pass-gate transistor (PG-2) in the second p-type well region, the second pass- gate transistor comprising a fourth source/drain region (source, par. 26); a second conductive feature (242, par. 29) over and electrically connected to the third source/drain region of the first pass-gate transistor; a third conductive feature (244, par. 29) over and electrically connected to the fourth source/drain region of the second pass-gate transistor
	Liaw ‘765 is silent about a first dielectric layer surrounding each of the first conductive feature, the second conductive feature, and the third conductive feature. However, paragraph 27 of Liaw ‘759 discloses this limitation. It would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that Liaw ‘765 would have the first dielectric layer surrounding the first to third conductive features as taught by Liaw ‘759 in order to separate and electrically isolated the metal layers from one another (par. 027).
	As per claim 8, Fig. 2B of Liaw ‘765 discloses wherein the second conductive feature and the third conductive feature each have a main portion (first end of 242 with 253), a pad portion (between two ends of 242), and a periphery portion (the other end of 242 connecting to 245), the pad portion connecting the main portion to the periphery portion, the periphery portion being connected to the column decoder, 
	Liaw ‘765 is silent the main portion, the pad portion, and the periphery portion are each disposed in the first dielectric layer. However, paragraph 27 of Liaw ‘759 discloses this limitation. It would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that Liaw ‘765 would have silent the main portion, the pad portion, and the periphery portion are each disposed in the first dielectric layer as taught by Liaw ‘759 in order to separate and electrically isolated the metal layers from one another (par. 027).
12.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of VCC layout for a SRAM.	
13.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
14.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOAI V HO/Primary Examiner, Art Unit 2827